       Case 2:21-cv-00475-JAT Document 20 Filed 04/30/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alejandro Hernandez,                                No. CV-21-00475-PHX-JAT
10                  Plaintiff,                           ORDER
11   v.
12   Jason Castro, et al.,
13                  Defendants.
14
15          On April 12, 2021, to make clear to Plaintiff that he had to respond to the pending
16   motions to dismiss, the Court sua sponte gave Plaintiff an extension of time to respond to
17   the motions. (Doc. 19). In that Order, the Court cautioned Plaintiff that, “when he fails to
18   timely respond to a motion, when applicable, the Court will deem such failure to respond
19   to be consent to the motion being granted. See L.R.Civ. 7.2(i).” (Id.).
20          Plaintiff’s deadline to respond to the three pending motions was April 26, 2021.
21   (Id.). Plaintiff failed to respond to any of the pending motions.
22                  Failure to follow a district court’s local rules is a proper ground for
            dismissal. Warren, 601 F.2d at 474 (upholding comparable Dist. Ariz. R.
23          11(g) [renumbered as L.R. Civ. 7.2(i)]). Before dismissing the action, the
            district court is required to weigh several factors: “(1) the public’s interest in
24          expeditious resolution of litigation; (2) the court’s need to manage its docket;
            (3) the risk of prejudice to the defendants; (4) the public policy favoring
25          disposition of cases of their merits; and (5) the availability of less drastic
            sanctions.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.1986). If
26          the district court does not consider these factors explicitly, we review the
            record independently to determine whether the district court abused its
27          discretion. Id. at 1424.
28   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995).
       Case 2:21-cv-00475-JAT Document 20 Filed 04/30/21 Page 2 of 2



 1          The Court has considered the Henderson factors and finds that all the factors, except
 2   the policy favoring disposition of cases on their merits, favor granting the motions
 3   consistent with Local Rule Civil 7.2(i) and dismissing this case. The Court warned Plaintiff
 4   this would be the result if he failed to respond. (Doc. 19). Plaintiff’s failure to respond in
 5   the face of this warning further supports the application of the Local Rule which allows the
 6   Court to deem Plaintiff’s failure to respond to be consent to the motions being granted.
 7          Therefore,
 8          IT IS ORDERED that the motions to dismiss (Docs. 6, 13, and 18) are granted.
 9   Because these motions include all Defendants in this case, the Clerk of the Court shall enter
10   judgment in favor of Defendants and against Plaintiff accordingly.
11          Dated this 30th day of April, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
